ON PETITION FOR REHEARING
PER CURIAM.
The petition for rehearing in this case is hereby granted.
On authority of Zalka v. Zalka, Fla.1958, 100 So.2d 157; Sheppard v. Sheppard, Fla.1950, 45 So.2d 505; Wilhelm v. Wilhelm, Fla.App.1962, 147 So.2d 589; Hardy v. Hardy, Fla.App.1960, 118 So.2d 106; and Katiba v. Katiba, Fla.App.1959, 110 So.2d 693, the cause is remanded to the trial court below with directions that the final judgment awarding defendant a lump monetary sum per week should be modified to show what portion of such sum is awarded as alimony and what portion is awarded as child support.
Remanded with directions.
PIERCE, C. J., and HOBSON and MANN, JJ., concur.